Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 1 of 10

UNITED STATES DISTRICT COURT
VVESTERN DISTRICT OF TEXAS
SAN ANT()NIO DIVISION

 

ESMERALDA GARCIA, an individual; on
Beha§f of herself and all others similarly
situated,

P[aintl'ffs,
Cause No. 5:15-CV-00294-RCL
v.

ALLIED INTERSTATE, LLC, a Minnesota
Corporation; IQOR US, INC., a Delaware
Coz"poration; LVNV FUNDING, a Delaware
Limited Liability Company; RESURGENT
CAPITAL SERVICES, L.P., a Delaware
Limited Partnership; and ALEGIS GROUP,
LLC, a Delaware Limited Liabiiity Company;
and JO'HN AND JANE DOES NUMBERS 1
THROUGH 25,

Defendants.

\./*m./\u/\\/\./`-/\~/\.J\_/\_/\_/\_/\_/\_/\_/\_/\_/\_/\_/\/

 

MEMORANDUM OPINION

This case arises from defendants’ attempts to collect a time-barred debt. Plaintiff
Esmeralda Garcia’s principal allegation is that when collecting a debt barred by the relevant statute
of limitations, the use of the terms “settlement” and “settlement offer” is misleading and deceptive
because it implies that the debt remains legally enforceable i¢\.ccc)rdingly7 plaintiff asserts claims
under the federal Fair Debt Collection Practices Act (FDCPA) and the Texas Debt Collection
Practice Act (TDCPA). Defendants filed a motion for judgment on the pleadings, seeking dismissal
of plaintist class action complaint in 2015. ludge Pitman stayed the case pending the resolution
of Daugh'erty v. Convergenl' Oulsow'c:'ng, fitc., a case raising similar issues that Was before the
Fifth Circuit. 836 F.3d 507 (Stli Cir. 2016). 'l`he parties flied supplemental briefings regarding the

impact of the Fiftb Circuit’s ruling in Dm:gheriy in 2016. Subsequently, the case was reassigned

Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 2 of 10

to the undersigned judge. Based on Daugherly, the Court will deny defendants’ motion for
judgment on the pleadings, as the collection letter at issue couid violate the FDCPA and TDCPA.
I. Background

According to Garcia’s complaint, she accumulated $3,220.60 in credit card debt to Sears
Nationai Banl<. Compl. il 29, ECF l\io. 1 [hereinafter ECF No. ll; Ex. A, ECF No. l»l [hereinafter
ECF No. l-ll. After Garcia allegedly defaulted on the debt, LVNV Funding, LLC (LVNV)
acquired the debt from Sears. ECF No. l il 39. LVNV then allegedly assigned, placed, or
transferred the Sears debt to Allied lnterstate, LLC (Aliied), a wholly-owned subsidiary of iQor
US, Inc. (iQor), for collection. ]a’. il 65-81. Garcia alleges that all of LVNV"s actions are aiso
attributable to Resurgent Capital Services, L_P. (Resurgent), pursuant to business agreements
between these companies ]d. il 53-63. Garcia further alleges that Alegis Group, LLC (Alegis) is
the sole general partner of Resurgent, and Resurgent"s actions are therefore attributed to it. Id. il
lSW?.O.

Allied sent Garcia a letter, dated February 12, 2015, proposing that Garcia mal<e a payment
of $901.77 in “settlement” of this debt. ECF No. i-l. G_arcia alleges that the statute of limitations
on collection of the debt had expired ECF No. l il l. Allied’s letter stated:

Esineralda Gal'cia

We are a debt collection company and we have been retained on behalf LVNV

Funding LLC to collect the debt noted above. 'i`his is an attempt to collect a debt

and any information obtained will be used for that purpose

LVNV Funding LLC is willing to accept payment in the amount in the amount of

$901.77 in settlement of this debt. You can take advantage of this settlement offer

if we receive payment of this amount or if you make another mutually acceptable

payment arrangement within 40 days from the date of this letter. We are not
obiigated to renew this offer.

Unless you notify us within 30 days after receiving this letter that you dispute the
validity of this debt or any portion thereof, we will assume that this debt is Valid. lf

2

Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 3 of 10

you notify us in writing within 30 days after receiving this letter that you dispute
the validity of this debt, or any portion thereof, we will obtain and mail to you
Verification of the debt or a copy of a judgment lf you request of us in writing
within 30 days after receiving this letter, we will provide you with the name and
address of the original creditor, if different from the current creditor.

We look forward to receiving your payment

Sincerely,
Allied lnterstate LLC

Id.

On Aprii 15, 2015, Garcia filed this suit against defendants, alleging violations of the FDCPA
and TDCPA. According to the complaint, defendants violated 15 U.S.C. § 1692e by using faise,
deceptive or misleading representations or means in connection with the collection of Garcia`s
debt and violated 15 U.S.C. § 1692f by using unfair or unconscionable means to attempt to collect
that debt. 'l`he complaint also alieges that defendants violated Texas Financial Code §
392.304(a)(8) by “misrepresenting the character, extent, or amount of a consumer debt. or
misrepresenting the consumer debt’s status in ajudicial or governmental proceeding” and 'l`exas
Financial Code § 392.304(a)(19) by using a false representation or deceptive means to collect the
debt or obtain information concerning the consumer. Allied, iQor. L »’NV, and Resurgent are all
“debt collectors" as defined by the FDCPA and TDCPA according to the complaint See Compl..
ECF No. l.

II. Standard of Review

Defendants moved for judgment on the pleadings under Federal Rule of Civil Procedure
12(0). 'l`he Court reviews a Rule l?.(c) motion using the same standards applicable to a Rule
lZ(b)(o) motion to dismiss for failure to state a claim. Phillips v. Cin ofDallczS, 781 F.Bd 772, 775

(Sth Cir. 2015). The complaint “must contain sufficient factual matter, accepted as true, to ‘state a

Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 4 of 10

claim to relief that is plausible on its face.”’ Ashcrofl v. lqbal, 556 U.S. 662, 678 (2009) (quoting
BellAf'lamic Corp. v. Ti-vombfy, 550 U.S. 544._ 570 (2007)).

“l`he plausibility standard is not akin to a ‘probability requirement,` but it asks for more
than a sheer possibility that a defendant has acted unla\-\»’fully." ]qbczl, 556 U.S. at 678
(quoting Twombly, 550 U.S. at 556). la claim has facial plausibility "when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged." Iqbal, 556 U.S. at 678 tcitiiig Twombly, 550 U.S. at 556). While a
complaint “does not need detailed factual allegations . . . lthe] allegations must be enough to raise
a right to relief above the speculative leveli on the assumption that all the allegations in the
complaint are true (even if doubtful in fact)," Twombly, 550 U.S. at 555 (citations omitted}. When
considering a motion to dismiss. courts are "limited to the complaint any documents attached to
the complaint and any documents attached to the motion to dismiss that are central to the claim
and referenced by the complaint." Lone Slar Fzmd V (U. S.), L.P. v. Barclays chk PLC, 594 i~`.3d
383, 387 (5th Cir. 2010). l-lere, plaintiff attached Allied’s letter to her original complaint, which
makes it a proper document to consider in analyzing defendants’ present motion.

III. Discussion
A. FDCPA

The FDCPA prohibits the use of “any false, deceptive, or misleading representation or
means in connection with the collection of any debt.” 15 U.S.C. § 1692e. Section 1692€ provides
a nonexclusive list of prohibited practices, including falsely representing the character, amount, or
legal status of any debt, ia’. § l692e(3)(A); threatening to take any action that cannot legally be
taken, fd. § 1692e(5); and using any false representation or deceptive means to collect or attempt
to collect any debt, id. § 1692e(10). Section 1692f prohibits debt collectors from using “unfair or

unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. “Congress . .

4

Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 5 ot 10

. clearly intended the FDCPA to have a broad remedial scope."' Sernct t’. Lnrnr foice ofJoseph
O)thtfeaka. P.C., 732 F.3d 440, 445 (5th Cir. 2013) (quoting Hctmilton n Unr`!ed Hectl!ltcm'e of
La., fnc., 310 F.3d 385, 392 (5th Cir. 2002)) (emphasis omitted). The Fifth Circuit has declared
that “[t]lie FDCPA should therefore be constlued broadly and in favor of the
consumer.” Dcmgherfy, 836 F.3d at 511.

The Court must view the collection letter from the perspective of an "'unsopliisticated or
least sophisticated consumer" when evaluating vvhether the letter violates § l692e or § 1692f.] Id.
(quoting McMw‘my v. ProCoHec'f, luc., 687 F.3d 665, 669 (5th Cir. 2012)). 'l`he court must
“assume that the plaintiff-debtor is neither shrer nor experienced in dealing With
creditors.” Goswmni v. Am. Collecttons Enler., 377 F.3d 488, 495 (5th Cir. 2004). However, the
unsophisticated consumer is not one “tied to the ‘very last rung on the [intelligence or]
sophistication ladder."" Ia'. (quoting Tc;'ylor t). Pei'rt'n, Lana’ry, deLawtay & Dtn'and, 103 F.3d
1232, 1236 (5th Cir. 1997)).

Tlte Fifth Circuit in Dnugherly analyzed for the first time in this circuit Whether a collection
letter offering “settlenient” of a time-barred debt can violate the FDCPA if the debt collector does
not disclose the debt’s unenforceability or expressly threaten litigation Tliis issue had created
disagreement between tire circuits The Dauglierly court Was persuaded by the Seventh Circuit’S
opinion in McMalton, and by the Sixth Circuitls opinion in Buchanan insofar as it \vas consistent
With McMahon, and determined “that a collection letter that is silent as to litigation, but which
offers to "settle’ a time-barred debt without acknowledging that such debt is judicially

unenforceable can be sufficiently deceptive or misleading to violate the FDCPA." Dcmgherly, 836

 

l As the Fifth Circuit did in Dang/rer!y, the Court refers to both '“unsophisticated or least sopliisticated” consumers as
"‘unsophisticated" consumers for ease of reference See Dazrgherty, 836 F.3d at 5k1 n.2 (citing Peter v. G.C. Servs.
L.P., 310 F.3d 344, 349 n.l (5th Cir. 2002) topting not to decide which of the two standards governs because "'the
difference between the standards is de minimis at mosl”)).

,

3

Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 6 ot 10

F.3d at 51 l; see Bt.:c]mnmt v. Norfhland Gt‘p., InC., 776 F.3d 393, 307 (6tli Cir. 2015); Achl/falton
v. Ll/l\ll/'Fz.rndr`ng, LLC, 744 F.3d 1010, 1020 (7tli Cir. 2014).

The Dang!rerfy court approvineg recited the Seventh Circuit"s reasoning in McMa/'ton.
“Whether a [co'llection] letter is confusing is a question of fact."' McMahon__ 744 F.3d at 1019-20.
Dismissal is therefore only appropriate when it is apparent from reading the letter that not even a
significant portion of the population Would be misled by it. Dnttg/?erty, 836 F.3d at 512 (citing
lld“cMahon, 744 F.3d at 1020). ln McMahon, the debt collectors sent collection letters listing
outstanding amounts due but failed to mention that the statute of limitations periods on the debts
had already expired McMa/ron, 744 F.3d at 1013-14. The collection letters offered to “settle” the
debt at a substantial discount, provided the debtor acted within a prescribed period of time. ]d. rl`lie
Seventh Circuit held that the letters could mislead an unsophisticated consumer into believing the
debt was judicially enforceable and that each plaintiffs FDCPA claim should therefore survive a
motion to dismiss Id. at 1022. While the McMalron court noted that efforts to collect on a time-
barred debt are not “automatically improper,"’ it concluded that a debt collector violates the
FDCPA when it “uses language in its [collection] letter that would mislead an unsophisticated
consumer into believing that the debt is legally enforceable.” Ia'. at 1020. 'l`he court stated that this
proposition L`“is straightforward under the statute” as the FDCPA speciiically prohibits “tlie false
representation of the character or legal status of any debt.” Id. (citing § l692e(2)(A)).

The McMahon court also found tire offers to “settle" misleading because “a gullible
consumer who made a partial payment would inadvertently have reset the limitations period and
made herself vulnerable to a suit on the full amount.” Id_ at 1021. 'l`hus, the court found the
settlement offers “only reinforced the misleading impression tliat the debt was legally
enforceable.” Id. Further, the McMahon court noted that the Federal Trade Coinmission (FTC) and

the Consurner Financial Protection Bureau (CFPB) have found that “most consumers do not

6

Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 7 ot 10

understand their legal rights with respect to time-barred debt." jul (citing Fed. Trade Comm`n,
Repair'r'ng a Broken Sysrem.‘ Prorecling Consw-ners in Debl Colr'ecft'on Li!r`galr`on and
Arbin'arz'o)'t26-27 (2010)). The FTC, CFPB, Federal Deposit lnsurance Corporation, Federal
Reserve Board, and Of'tice of the Comptroller of the Currency have argued in other cases that a
debt collector collecting on a time-barred debt “must inform the consumer that (1) the collector
cannot sue to collect the debt and (2) providing a partial payment would revive the collector’s
ability to sue to collect the balance.” Id. at 1015. For these reasons, the McMctIron court concluded
that the plaintiff had stated an FDCPA claim upon which relief could be granted Id. at 1022.

Tlie Fifth Circuit in Dcrngherry agreed with the Seventh Circuit’s interpretation of the
FDCPA in McMct/’ton. Daugherfy, 836 F.3d at 513. As in McMahon, the debt collectors in
Daz:gherry sent a collection letter listing the outstanding amount due but failed to mention that the
statute of limitations period on the debt had already expired The letter offered to “settle” the debt
at a Substantial discount, provided the debtor acted within a specified period of tirne. Dcmg)'terly,
836 F.3d at 509_10. The Fifth Circuit proclaimed “that a collection letter seeking payment on a
time-barred debt (without disclosing its unenforceability) but offering a “settlement” and inviting
partial payment (without disclosing the possible pitfalls) could constitute a violation of the
FDCPA.” Id. Thus, the Fifth Circuit concluded that upon accepting the well-pleaded facts alleged
as true and viewing the facts in the light most favorable to the plaintiff, plaintiffs claim was
facially plausible Id.

Here, defendants argue that the Fifth Circuit’s holding requires the “possible pitfall’7 of
reviving a debt based on a mere partial payment to state a plausible claim under the FDCPA. Defs.’
Suppl. Br. 3-7, ECF No. 46. Defendants contend that because Garcia has alleged that Texas law
applies, which precludes the possibility of reviving a debt based on the mere partial payment of

the tune-barred debt, the Court should dismiss plaintiffs FDCPA claim. Id.; see Tex. Civ. Prac. &

7

Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 8 of 10

Rem. Code § 16.065 (statute of limitations can be defeated only by an “acknowledgment [tliat] is
in writing and is signed by the party to be charged”); see also St'r'ne v. Sfewarl, 80 S.W.Sd 586, 591
(Tex. 2002). However, the Court is not persuaded by defendants" reading of Dcmgfrerry. Daugher!y
does not require the possibility that the plaintiff could revive the debt by merely making a partial
payment to state a claim under the FDCPA. Indeed, in McMn/ion, which was the case the Fifth
Circuit followed._ the possibility of restarting the statute of limitations was simply an additional
consideration that supported the court`s conclusion See McMa/ion, 744 F.3d at 1021. 'l`his was
not essential to the McMahon court’s holding. Similarly, this issue was not a critical aspect of the
Fiftli Circuit’s luiiug in Darrglierfy. The Fiftii Circuit’s reasoning is clear: the use of the words
“settlement’7 and “settleinent offer’" iii reference to a time-barred debt could connote litigation, and
an unsophisticated debtor could be mislead into thinking that defendants could legally enforce the
debt When the collection letter does not acknowledge that the debt is legally unenforceable
Accordingly, the Court finds that plaintiffs claim is facially plausible under the Fifth Circuit’s
ruling in Daugherry and Will deny defendants’ motion for judgment on the pleadings in regards to
Garcia’s FDCPA claim.
B. TDCPA

Garcia also alleges that defendants violated Texas Financial Code § 392.304(a)(8) by
“misrepreseuting the cliaracter._ extent or amount of a consumer debt. or misrepresenting the
consumer debt"s status in a judicial or governmental proceeding" and Texas Financial Code §
392.304(a)(19) by using a false representation or deceptive means to collect the debt or obtain
information concerning the consumer The conduct prohibited under the TDCPA is coextensive
with the conduct prohibited under the FDCPA_ at least insofar as ""[t]lie same actions that are
unlawful under the FDCPA are also unlawful under the [TDCPA]." Gomez v. Niemann & Heyer,

L.L.P., No. l6-CV-l 19, 2016 WL 3562148, at *5-6 (W.D. 'l`eX. June 24, 20l6) (quoting Bullock

8

Case 5.:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 9 of 10

v. Abborf & Ross Credir Servi`ces. L.L.C., No. 09-CV_413, 2009 WL 4598330, at *2 n.3 (W.D.
TeX. Dec. 3, 2009); accord Cox v. Ht'lco Recefvdb!es, L.L.C., 726 F. Supp. 2d 659, 666-67 (N.D.
TeX. 2010) (“'l`he FDCPA and the [TDCPA} are very similar."); Proplze! v. Myers, 645 F. Supp.
2d 614, 617 (S.D. Tex. 2008) (comparing the FDCPA’s prohibition of false representation or
deceptive means to collect debt with TDCPA § 392.304’5 prohibition on the use of false
representation or deceptive means to collect a debt and finding that “the conduct made unlawful
by [tlre TDCPA] is virtually identical to the conduct made unlawful by the FDCPA”); see also
Langiey v. li/eiiis)‘etn & Riley, P.S., No. lZ-CV-1562, 2013 WL 2951057, at f9 (S.D. Tex. .lune
l4, 2013) (citing Bul'lock, Cox, and Prop/ier for the proposition that the FDCPA and TDCPA are
very similar).

“To violate the [TDCPA} using a misrepresentation, ‘the debt collector must have made an
qjj‘r`rmal'ive statement that was false or misleading.”" Wr'l]imns v. Wells Fcrrgo Bank, N.A., 560 F.
App’X 233, 240-ill (Sth Cir. 20l4) (quoting Krtrse v. Bank O_fNer»v Yor'k Me/'lon, 936 F. Supp. 2d
790, 792 (N.D. Tex. 2013). Defendants argue that Allied’s purported failure to disclose that the
debt was barred by the statute of limitations and was therefore not legally enforceable does not
constitute a "misrepresentation” under TDCPA §§ 394.304(a)(8) and (a)(19) because the failure
to provide information is not an affirmative statement However, defendants did make an
affirmative statement by offering to settle the time-barred debt. This “settlement offer” could be
misleading

Garcia has stated a plausible claim that defendants violated 'l`exas Financial Code §
392.304(a)(8). As discussed supra in section III(A) analyzing whether the plaintiff stated a claim
under the FDCPA, the collection letter’s “settlement offer’" could constitute a misrepresentation of
the character of the time-barred debt because this language could mislead a debtor into thinking

that defendants could legally enforce the debt even though the debt is legally unenforceable in

9

Case 5:15-cv-00294-RCL Document 53 Filed 03/25/19 Page 10 of 10

reality. Furtlier, Garcia has stated a plausible claim that defendants violated Texas Financial Code
§ 392.304(a)(19), which is a catch-all provision Agaiii, as discussed supra in section III(A)
analyzing whether the plaintiff stated a claim under the FDCPA, the collection letter could
constitute the use of a false representation or deceptive means to collect on the debt. The
“settlement offer’" of the time-barred debt could connote litigation, and a debtor could be misled
into thinking that defendants could legally enforce the debt when the collection letter does not
acknowledge that the debt is legally unenforceable

Accordingly`, Garcia has stated plausible claims that defendants violated Texas Financial
Code §§ 392.304(a)(8) and (a)(19) by making an affirmative statement of a “settlement offer” on
a time-barred debt that could be misleading Thus, the Court will deny defendants motion for
judgment on the pleadings in regards to Garcia’s TDCPA claim.

IV. Conclusion

Garcia’s FDCPA claim is facially plausible under the Fifth Circuit’s ruling iii Dauglierty.
Garcia has also stated a plausible claim that defendants violated Texas Financial Code §§
392.304ta)(8) and (a)(19) by making an affirmative statement of a “settlement offer"’ on a time-
barred debt that could be misleading Therefore, the Court will deny defendants’ motion for

judgment on the pleadings A separate order Will follow.

SIGNED this Zs'day of Marcli, 2019.

guam c w
Royce C. Lamberth

United States District Judge

10

